

117 S1915 IS: Access to Contraception Expansion for Veterans Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1915IN THE SENATE OF THE UNITED STATESMay 27, 2021Ms. Duckworth (for herself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to allow a veteran to receive a full year supply of contraceptive pills, transdermal patches, vaginal rings, and other hormonal contraceptive products.1.Short titleThis Act may be cited as the Access to Contraception Expansion for Veterans Act or the ACE Veterans Act.2.Full year supply of contraceptive pills, transdermal patches, vaginal rings, and other hormonal contraceptive products(a)Full year supplySubchapter II of chapter 17 of title 38, United States Code, is amended by inserting after section 1720J the following new section:1720K.Full year supply of contraceptive pills, transdermal patches, vaginal rings, and other hormonal contraceptive products (a)Request for full year supplyThe Secretary shall ensure that a veteran who is enrolled in the system of annual patient enrollment of the Department under section 1705 of this title and who receives a prescription for contraceptive pills, transdermal patches, vaginal rings, or other hormonal contraceptive products may, upon request, fill such prescription as a full year supply.(b)NoticeA veteran described in subsection (a) shall be notified of the option for a full year supply described in that subsection at the time at which the prescription is issued..(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 1720J the following new item:1720K. Full year supply of contraceptive pills, transdermal patches, vaginal rings, and other hormonal contraceptive products ..